Citation Nr: 0935939	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD), from 
June 15, 2004, to October 15, 2008.

3.  Entitlement to a disability rating in excess of 30 
percent for nephropathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1968.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2008 rating 
decisions of Department of Veterans Affairs (VA) Regional 
Offices (ROs).  The case is currently under the jurisdiction 
of the Oakland, California, RO.

The issues of entitlement to service connection for a heart 
disorder, and for an increased rating for nephropathy, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the period from June 15, 2004, to October 15, 2008, the 
Veteran's PTSD was manifested by no more than some 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as nightmares, sleep 
disturbance, anxiety, depression as well as depressed mood 
and affect.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD for the period from June 
15, 2004, to October 15, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of June 15, 2004, the date of 
his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

In the February 2005 rating decision on appeal, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating from June 15, 2004, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A March 2009 rating decision 
increased the rating to 100 percent disabling, effective from 
October 16, 2008.  The Veteran continues to contend that he 
is entitled to a rating higher than 50 percent for the period 
from June 15, 2004, to October 15, 2008.

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

A September 2004 Vet Center intake record noted the Veteran 
was working fulltime as an automotive technician.  He drank 
only an occasional beer.  The Veteran reported periodic 
thoughts and occasional dreams of Vietnam.  He reported 
general irritability and that he snapped at his wife at 
times.  He associated with other drag racing teams if he 
already knew the members.  On examination, he was alert and 
oriented in all spheres.  He reported no current panic 
episodes.  Memory was grossly intact.  There was no evidence 
of a thought disorder, and the Veteran denied suicidal 
ideation.  The diagnosis was PTSD, mild.  The GAF score was 
62.

A VA psychiatric examination in December 2004 noted the 
Veteran had been married to his second wife since 1986 and 
had two stepchildren and two adopted children.  On 
examination, he was cordial, cooperative and neat in 
appearance, but appeared agitated and tense.  His speech was 
pressured and he became severely distressed when he talked of 
Vietnam.  His thought content was clear and he had no 
suicidal ideation.  The examiner assigned a GAF score of 48 
and described the Veteran as exhibiting reduced reliability 
and productivity due to disturbances of motivation and mood.

A July 2005 VA treatment note showed a GAF score of 45.  The 
Veteran had no impairments in ability to care for himself.  
His hygiene and attire were appropriate and there were no 
hallucinations, illusions, or delusions present.  The Veteran 
had no suicidal intent.  His memory was unimpaired and he had 
good impulse control.

A July 2006 treatment record noted the Veteran had responded 
well to treatment.  He was oriented in all spheres and was 
able to maintain relationships and friendships.  His GAF 
score was 60.

An October 2006 record showed the Veteran no longer 
experienced panic attacks.  He had occasional disagreements 
with coworkers.  The Veteran had maintained some friendships 
developed on the racing circuit, but withdrawn from some 
friends and gone to only drag race this year.  GAF score was 
noted as 58.

A VA examination in August 2008 noted the Veteran had worked 
until March 2007 when he got mad and left.  He then underwent 
an aortic valve replacement the following month.  The Veteran 
noted that he had had no problems with coworkers but became 
angry when some of the young men at work made remarks about 
his granddaughter when she visited him at work.  He continued 
to live with his wife.  The Veteran reported that he got 
angry easily.  He did not do anything all day and had no 
hobbies or activities.  On examination, he was fully 
oriented.  His speech was normal in process with mild 
latency.  His mood was depressed and affect intense.  He 
denied suicidal or homicidal ideation.  His thought process 
was goal-directed and there were no hallucinations or 
illusions present.  He was not delusional.  The GAF score was 
55-60.

An October 16, 2008, treatment record noted that the 
Veteran's PTSD was severe and "warrants a much higher SC%."  
A February 2009 record described his PTSD as severe and 
permanently disabling, with a GAF score of 35.

As noted above, the RO assigned a 100 percent rating for PTSD 
from October 16, 2008.  After reviewing the evidence of 
record, the Board finds no support for an evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
for the period of time prior to that date.  

While the December 2004 VA examiner assigned a GAF score of 
48, he described the Veteran as exhibiting reduced 
reliability and productivity due to disturbances of 
motivation and mood; that describes the criteria for the 
current 50 percent rating.  Subsequent evidence showed 
improved GAF scores.  There were no reports of suicidal 
ideation, hospitalization, obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, near continuous panic affecting the veteran's ability 
to function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The Veteran was in a stable marriage and had 
relationships with his children and friends.  As for 
industrial impairment, although the Veteran apparently left 
his job in March 2007 after a disagreement with coworkers, it 
appears that his subsequent heart surgery has kept him from 
returning to work.  His PTSD symptoms were not shown to be so 
disabling as to warrant an evaluation of 70 percent.  The 
evidence does not show that symptomatology approximated, or 
more nearly approximated, the criteria for an evaluation in 
excess of 50 percent for the period from June 15, 2004, to 
October 15, 2008.  

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
Veteran's PTSD prior to October 16, 2008.  38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9411.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
from June 15, 2004, to October 15, 2008, is denied.


REMAND

The Veteran contends that he has heart disease secondary to 
his service-connected diabetes mellitus.  A January 2008 VA 
examination report noted that the Veteran had undergone an 
aortic valve replacement in April 2007 but that this was not 
related to his diabetes mellitus.  A private physician's 
statement dated in March 2009 noted that the Veteran had 
"coronary artery disease secondary to" diabetes mellitus.  
A medical opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his service-connected nephropathy 
is more than 30 percent disabling.  A VA examination in 
January 2008 noted proteinuria representative of early 
nephrosis, but no evidence of glomerular nephritis.  A March 
2009 record of kidney screening examination appears to show 
abnormal albumin to creatine ratio and reduced estimated 
glomerular filtration rate, however it is not clear if there 
is constant albuminuria with some edema, or definite decrease 
in kidney function, as required for a higher rating.  
Accordingly, a current examination with specific findings is 
necessary.

Finally, the Board notes that the Veteran has not been 
provided with VCAA notification pertaining to his claim for 
an increased rating for nephropathy.

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim for an 
increased rating for service-connected 
nephropathy, the Veteran should be 
provided appropriate notice.  

2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected nephropathy.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination. All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished including studies 
that measure albumin, albuminuria, and 
kidney function in terms of blood urea 
nitrogen and creatinine levels.  

The examiner should be asked to 
specifically address whether the Veteran's 
nephropathy is manifested by constant 
albuminuria with some edema, or by 
definite decrease in kidney function.  

3.  The Veteran should be afforded a VA 
examination to address the nature and 
etiology of any heart disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All pertinent heart 
disabilities should be identified, and the 
examiner should note the severity of any 
current hypertension.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current heart disability was caused or 
permanently aggravated by his service-
connected diabetes mellitus.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


